UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7074



RAY W. GIBBS, JR.,

                                              Plaintiff - Appellant,

          versus


STEPHEN MCKINNEY, Individually and in His Of-
ficial Capacity as a Deputy Sheriff of Cecil
County,

                                               Defendant - Appellee,
          and


WILLIAM J. KILLOUGH, Individually and in His
Official Capacity as Sheriff of Cecil County,
Maryland; JOHN DOE; RICHARD ROE, Individually
and in Their Official Capacity as Deputy
Sheriffs and/or Correctional Officers of Cecil
County, Maryland,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-834-S)


Submitted:   March 20, 2000                 Decided:   March 30, 2000


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David F. Albright, C. Thomas Brown, ALBRIGHT, BROWN & GOERTEMILLER,
L.L.C., Baltimore, Maryland, for Appellant. Daniel Karp, ALLEN,
JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ray W. Gibbs, Jr., appeals the district court’s orders:    (1)

granting summary judgment on related state law claims after the

federal claims were resolved by a jury verdict in favor of Stephen

McKinney; and (2) granting summary judgment to McKinney on Gibbs’

42 U.S.C.A. § 1983 (West Supp. 1999) claim of indifference to

serious medical needs.   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      See Gibbs v.

McKinney, No. CA-98-834-S (D. Md. Jan. 27 & July 7, 1999).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



                                2